Citation Nr: 0305054	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for residuals of service-
connected subtotal thyroidectomy, currently rated 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from January 1963 to December 
1965.

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied an increased rating for 
residuals of subtotal thyroidectomy, rated as 10 percent 
disabling.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran has not requested a hearing.  

In a substantive appeal, the veteran argued that depression, 
anxiety, and carpal tunnel syndrome were secondary to 
service-connected hypothyroidism.  The veteran's claims files 
reflect that the RO has responded to the carpal tunnel 
syndrome claim, however, the claim of service connection for 
depression and anxiety secondary to hypothyroidism is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's service-connected hypothyroidism has been 
manifested throughout the appeal period by mental depression, 
weight gain, easy fatigability, and a need for medication to 
control her symptoms; cold intolerance, muscle weakness, 
cardiovascular involvement, bradycardia, or sleepiness is not 
shown.


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
hypothyroidism are met throughout the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 
7903 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran underwent a partial thyroidectomy during active 
service.  According to a September 1990 VA examination 
report, there was no evidence of exophthalmos or tremor, her 
pulse was 80 and regular,, her skin was warm and dry, and 
there was a well-healed, non-tender collar incision in the 
super sternal area.  

An October 1990 RO rating decision established service 
connection for status post subtotal thyroidectomy and 
assigned a 10 percent rating from June 1986 under Diagnostic 
Code 7999-7900.  

VA medical reports dated in the 1990s reflect that the 
veteran took Synthroid and Thyroxine for hypothyroidism.  In 
July 1992, squamous cell carcinoma of the epiglottis resulted 
in a total laryngectomy, leaving some very tender and 
disfiguring scars on the neck.  

In October 1998, the veteran reported continuous anxiety 
episodes since her thyroid tumor developed.  

In August 2000, the veteran reported that her service-
connected hypothyroidism had worsened and requested an 
increased rating.  She submitted a May 1999 Wright-Patterson 
clinical record reflecting that she took Synthroid(r), .15 mg 
per day, for hypothyroidism.  

In September 2000, the veteran again requested an increased 
rating.  

In or around March 2001, the RO received two clinical reports 
from Mary Imogene Bassett Hospital.  These two reports 
reflect admissions in April 2000 and again in February 2001 
for blood chemistry studies that do not provide information 
pertinent to the claim.  

In March 2001, the veteran underwent a VA thyroid disease 
compensation and pension examination.  The report reflects 
that the veteran had previously undergone radiation treatment 
and surgery for cancer of the neck.  Because of laryngectomy, 
she used an electronic vibrator to speak.  The examiner noted 
raised, adherent, tender, and disfiguring scars of the neck 
with underlying tissue loss and limitation of motion of the 
neck.  The assessments were: (1) hypothyroidism secondary to 
partial thyroidectomy and radiation treatment; (2) status 
post laryngectomy; (3) status post right lateral neck 
dissection; (4) status post tracheostomy; and, (5) esophageal 
strictures.  The veteran took levothyroxine, .175 mg daily, 
for hypothyroidism.  

In a June 2001 note, a VA registered nurse reported that all 
the symptoms reported by the veteran could be associated with 
hypothyroidism; however, the nurse did not state what those 
symptoms were.  

The veteran underwent another VA thyroid disease compensation 
and pension examination in June 2001.  The examiner noted a 
long, well documented history of hypothyroidism and reported 
that there was no cardiac involvement (including bradycardia) 
in this case.  The examiner noted that the veteran had some 
right arm weakness that was not associated with 
hypothyroidism.  The examiner found that the veteran had 
mental depression and attributed it to general poor health, 
including hypothyroidism; however, the examiner found no 
evidence of dementia or slowing of thought.  The veteran also 
had sleep problems, which were not attributed to 
hypothyroidism.  The examiner addressed the issue of weight 
gain by simply noting that the veteran was obese and was 50 
pounds overweight.  The examiner noted a complaint of easy 
fatigability, which the examiner found could not be 
attributed solely to hypothyroidism because of the veteran's 
respiratory problems.  The veteran had no complaint of 
constipation or excessive cold intolerance.  The examiner 
concluded that a variety of conditions contributed to the 
veteran's overall poor physical condition, which made it 
"very difficult" to be more specific.  

In July 2001, the RO denied a rating in excess of 10 percent 
on the basis of a lack of necessary symptoms.

In July 2001, the veteran submitted a notice of disagreement 
and submitted a letter from Alok Gupta, M.D.  Dr. Gupta 
reported that the reasons that the veteran did not exhibit 
such symptoms as fatigability, muscular weakness, cardiac 
symptoms, constipation, cold intolerance, and mental 
sluggishness was because she remained in compliance with her 
levothyroxine dosage, which kept those symptoms under 
control.  The doctor indicated that without medication, those 
symptoms would appear.  

In January 2002, the RO issued a statement of the case 
informing the veteran that her claim remained denied because 
of a lack of evidence of fatigability, constipation or mental 
sluggishness.  

In May 2002, Dr. Rockwell of Bassett Healthcare reported to 
the veteran that their pathology department had reviewed her 
Air Force records, including slides, which reflected that the 
pathologic diagnosis from her thyroid surgery was that of 
nodular hyperplasia.  Dr. Rockwell felt that this was not 
likely due to any in-service radiation exposure.  Dr. 
Rockwell noted that no parathyroid tissue was present in any 
of the specimens.  Dr. Rockwell declined to comment on 
whether any later developing health problems were causally 
related to the veteran's thyroid, but felt that if her 
hypothyroidism medication had been adequate, then she should 
not have had any medical complications related to 
hypothyroidism. 

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of her hypothyroidism and to 
obtain an opinion as to possible side effects.  She and her 
representative have been provided with a statement of the 
case that discusses the pertinent evidence and the laws and 
regulations related to the claim, and essentially notifies 
them of the evidence that they must submit to win her appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In June 2002, the 
veteran's Congressman sent the Board (and the veteran's 
representative) a letter from a Dr. Rockwell that has not 
been considered by the RO.  Because the medical opinion 
contained in that letter is inconclusive, the legal analysis 
below does not rely upon that letter.  Under this 
circumstance, the Board finds that the veteran is not 
unfairly prejudiced by appellate consideration of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has rated the veteran's thyroid disability under 
Diagnostic Code 7999-7900 throughout the appeal period.  The 
Board notes that Diagnostic Code 7900 is for hyperthyroidism 
whereas the medical evidence in this case reflects 
hypothyroidism, which is rated under Diagnostic Code 7903.  
The Board will therefore consider the claim under Diagnostic 
Code 7903.  

Under Diagnostic Code 7903, a 10 percent rating may be 
assigned for symptoms of fatigability or when continuous 
medication is required for control.  With fatigability, 
constipation, and mental sluggishness, a 30 percent 
evaluation is warranted.  A 60 percent rating may be assigned 
where there is evidence of muscular weakness, mental 
disturbance, and weight gain.  Finally, a 100 percent 
evaluation is warranted where there is evidence of cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2002).

The Board finds that the veteran's service-connected 
hypothyroidism has been manifested throughout the appeal 
period by mental depression, weight gain, easy fatigability, 
and a need for medication to control her symptoms.  The June 
2001 VA examiner attributed the veteran's mental depression 
to both poor health and to hypothyroidism.  Likewise, easy 
fatigability was attributed to hypothyroidism and to 
respiratory problems.  Finally, the examiner mentioned weight 
gain, without offering an etiology.  The United States Court 
of Appeals for Veterans Claims (CAVC) has held that if the 
manifestations of a service-connected disability cannot be 
separated from the manifestations of a non-service-connected 
disability, all manifestations must be attributed to the 
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181 (1998).  Thus, the Board will consider mental 
depression, fatigability, and weight gain in the rating 
assigned herein.  

Comparing the current symptoms to the rating criteria, the 
Board notes that the veteran's hypothyroidism symptoms span 
the entire range of possible ratings, from 10 percent to 100 
percent.  Her mental depression is clearly listed among the 
several symptoms that, when all are present, warrant a 100 
percent rating.  Mental disturbance and weight gain are among 
the symptoms that warrant a 60 percent rating.  Fatigability 
is among the symptoms that warrant a 30 percent rating.  
Finally, fatigability or a need for medication warrants a 10 
percent rating. 

Although mental depression is listed at the 100 percent 
rating, the Board does not find sufficient symptoms to more 
nearly approximate the criteria for that rating.  There is no 
cold intolerance, cardiovascular involvement, or bradycardia.  
Dr. Gupta's letter, noting that these symptoms would appear 
if the veteran did not take her medication, does not argue 
for adding them to the list of current manifestations.  
Concerning sleepiness, the VA examiner noted a sleep 
disturbance but did not feel that it is a factor; however, on 
the other hand, the examiner also noted that this is a 
difficult case.  There is evidence of mental disturbance, 
manifested by mental depression.  The Board is reminded that 
when applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating and impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2002).  However, in this case, there are simply not enough 
symptoms to more nearly approximate the criteria of a 100 
percent rating.  

In considering a 60 percent rating, the Board notes that the 
criteria are (1) muscular weakness; (2) mental disturbance; 
and, (3) weight gain.  These are analyzed more carefully 
below as there is some evidence for each.  

Although the veteran has some muscle weakness, the examiner 
has determined, with a caveat, that it is not due to 
hypothyroidism.  The Board will cautiously dissociate 
muscular weakness from hypothyroidism in this case because 
the claim can be granted on other grounds.  

The veteran clearly has a mental disturbance (depression) 
that has been linked to hypothyroidism by the examiner.  
Thus, that symptom must be associated with hypothyroidism.  
Mittleider, supra.

The examiner's response to the question of weight gain 
appears to be somewhat affirmative.  Resolving any remaining 
doubt on this issue in favor of the veteran, the Board finds 
weight gain to be among the service-connected symptoms of 
hypothyroidism.  Id.

Thus, because at least two of the three required symptoms for 
a 60 percent rating are present, the criteria for that rating 
are more nearly approximated.  The Board is therefore 
compelled to grant an increased rating of 60 percent.  Again, 
even though it is questionable as to whether any muscle 
weakness should be considered, this grant is based on VA 
clinical findings of mental depression and weight gain. 

The substernal skin scar resulting from thyroidectomy has not 
been shown to be symptomatic in any way.  Therefore, a 
compensable rating for the scar is not appropriate.  

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

Entitlement to an increased evaluation of 60 percent for 
hypothyroidism is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

